             Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 1 of 9
                                                                                                  btY)OT
  C4




              IN THE CIRCUIT COURT FOR PRINCE GEORGES COUNTY,MARYLAND

 CANDACE E.,AI,,S,TON.
 10012 CedarhoiloWln
 Largo, MD 20774

        Plaintiff,
 V.                                                      Civil Action No.:   CA-La DS
                                                                                    (i'LlD
 EXPERIAN INFORMATION SOLUTIONS,INC.
 Serve: Corporation Trust Incorporated, Registered Agent
        2405 York Road, Suite 201
        Lutherville Timonium,.MD 21093

        Defendant.

                                    COMPLAINT AND JURY DEMAND

        COMES NOW the Plaintiff, CANDACE E. ALSTON, who brings this Cbmpkajnliag                         t

 the Defendant, she alleges as follows:

                                   PRELIMINARY STATEMENT

         1.      This action is brought pursuant to the Fair Credit Reporting Act, 1

 seq.("FCRA"). This action concerns violations of the FCRA by a Defendant, credit repair agency,

 that reported inaccurate and derogatory information. When the consumer disputed the reporting of

 derogatory information by the Defendant, it verified the false information in violation ofthe FCRA.

Plaintiff tried in vain to have the account corrected. Defendant refused to correct its errors.

                                    PARTIES TO THIS ACTION

        2.       Plaintiff is a natural person who resides in the state of Maryland. At all times relevant

 he was a "consumer" as defined by 15 U.S.C. §1681a(c).

        3.       Upon information and belief, EXPERIAN INFORMATION SOLUTIONS, INC.

("Experian")is a corporation authorized to do business in the state of Maryland through its registered

offices in Baltimore City.
          Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 2 of 9



        4. •    Upon information and belief, Experian is a "consumer reporting agency", as defined

in 15 U.S.C. §1681a(f). Upon information and belief, Equifax is regularly engaged in the business

of assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. §1681a(d)to third parties.

       5.      Upon information and belief, Experian disburses such consumer reports to third

parties under contract for monetary compensation.

                                    FACTUAL ALLEGATIONS

       6.      Within the past two years, the Defendants have reported inaccurate information

regarding four tradelines appearing on all three of the Plaintiff's credit reports.

       7.      Fulton Bank, fka Columbia Bank, is the source of information for the 3 tradelines.

       8.      The Fulton Bank tradelines are 3 mortgage loans that Plaintiff opened in 2017.

       9.      The three mortgage accounts are refinance loans for properties owned by Plaintiff

        10.    TowneBank,fka Monarch Bank,is the source ofinformation for the fourth tradeline.

       1 1.    The TowneBank tradeline is a mortgage loan for a property purchased in 2010.

                                 Fulton Bank Mortgage Tradelines

       12.     Experian inaccurately reported that Plaintiff made no payment on her Fulton Bank

mortgage tradelines over several months.

       13.     Experian's reporting that Plaintiff made no payment in some months was patently

inaccurate because she made her monthly payment in full with no past due owed for those month.

       14.     Experian's reporting that Plaintiff made no payment in other months was inaccurate

and/or misleading because she made payments that were a little short ofthe full payment.

       15.     Further, Plaintiffs payment was a little short because Fulton Bank changed the

monthly payment amount without advising Plaintiff of the change and at the time that Plaintiffs

payment was made, Fulton Bank led her to believe that she was paying the full amount due.


                                                   2
         Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 3 of 9



        16.    Experian also inaccurately reported the balance on Plaintiff's accounts.

        17.    Experian's reporting was patently inaccurate on one account because the reported

balance was more than the loan amount and there was no reported arears.

        18.    Additionally, Experian misleading reported no payments for a few months without

reporting mitigating circumstances that demonstrated that the lack of payment for those months was

no due to financial irresponsibility ofthe Plaintiff.

        19.     Plaintiff sent numerous dispute letters that informed Experian of the inaccuracies

and requested that the errors be corrected or that the disputed information be deleted. A number of

Plaintiff's dispute were supported by documentation that clearly established the information

Experian was reporting was inaccurate. Experian did not review and consider Plaintiff's dispute

letter and supporting documentation. Instead, Experian forward notice ofPlaintiffs dispute to Fulton

Bank and waited to parrot the results of Fulton Bank's investigation results.

       20.     Experian failed to forward notice of an accurate portrayal of Plaintiffs dispute.

Instead, of accurately conveying Plaintiff's dispute, Experian misstated and/or mischaracterized

Plaintiffs dispute and misled Fulton Bank as to the true nature of Plaintiffs dispute.

       21.     Experian prepared and published multiple consumer reports about Plaintiff that

contained the inaccurate, derogatory Fulton Bank tradelines.

       22.     Plaintifflost time, energy and money engaging in a several years long dispute process

to have the inaccurate Fulton Bank tradelines removed from her report. Plaintiff was unable to obtain

credit due to Experian's reporting ofthe inaccurate Fulton Bank tradeline. As a consequence of being

unable to obtain credit, Plaintiff was depressed and suffered mental and emotional distress.

                          Dovenmuehle/TowneBank Mortgage Tradeline

       23.     Experian inaccurately reported that Plaintiff was seriously delinquent on an open

mortgage loan with a substantial balance owing to Dovenmuehle/TowneBank.
          Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 4 of 9



        24'.    Experian's reporting was inaccurate because the mortgage loan was paid in full,

closed and was not delinquent.

        25.     Plaintiff sent a dispute letter that informed Experian of the inaccuracies and

requested that the errors be corrected or that the disputed information be deleted.

        26.     Experian did not conduct a reasonable investigation of Plaintiffs dispute and failed

to correct the errors.

        27.     Experian failed to forward notice of an accurate portrayal of Plaintiffs dispute to

Dovenmuehle/TowneBank.

        28.    Experian prepared and published a report containing the inaccurate information

within the Dovenmuehle/TowneBank tradeline.

        29.    As a consequence of Experian's defamation, she had to refrain from seeking credit.

Plaintiff was frustrated with Experian's misfeasance and suffered mental and emotional distress.

                         COUNT ONE: VIOLATION OF 15 U.S.C. 1681e(b)

        30.    Plaintiff incorporates paragraphs 1 through 29.

        31.    Section -1681e(b) mandates that Experian attempt to report consumer information

with the maximum possible accuracy. In Other words,the Defendant's reporting must be more than

just accurate, it must be done to perfection and without any inaccuracies.

       32.     Experian published information concerning the Fulton Bank tradeline that should

have never been reported to Plaintiffs credit report. For instance, Experian reported a balance that

was higher than the original amount while reporting no past due balance.

       33.     Further, Experian does not consider information from sources other than the furnisher

for the tradeline. Exclusive reliance on one source of information does not assure the reporting of

maximum accurate information because information from other sources that may alert Experian to

the fact that the information being reported is not accurate is not considered.


                                                  4
         Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 5 of 9



        34.     Additionally, Equifax treats unproven lenders, such as Dovenmuele/TowneBank and

Fulton Bank,the same as more proven, seasoned and established financial institutions, such as Bank

of American or JPMorgan Chase Bank. Treating Fulton Bank and TowneBank the same as more

proven entities is not a reasonable procedure because Experian does not have proof that they are as

reliable sources of information.

       35.      Also,Experian has ofproblem ofoccasionally reporting information in a manner that

is inconsistent from the information it received from the furnisher. Despite knowing that its

procedures occasionally result in such inaccuracies, Experian has not taken any action to correct it.

       36.      Within two years of filing this action, Experian furnished Plaintiff's credit report(s)

to third parties, including but not limited to creditors and potential creditors.

       37.     Based on the foregoing, the Defendant violated 15 U.S.C. § 1681e(b) by failing to

establish and/or follow reasonable procedures to assure maximum possible accuracy in the

preparation of Plaintiff's credit reports and credit files they published and maintained for Plaintiff.

       38.     As a result ofDefendant's violations of 15 U.S.C.§ 1681e(b),Plaintiffsuffered actual

damages, including but not limited to: pecuniary expenses, loss of credit opportunity, damages to

reputation, frustration, embarrassment, humiliation and other mental and emotional distress.

       39.     The violations by Defendant was willful, rendering the Defendant liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       40.     Plaintiffis entitled to recover actual damages,statutory damages,costs and attorney's

fees in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n and §1681o.

                      COUNT TWO: VIOLATION OF 15 U.S.C. &1681i(a)

       41.     Plaintiff incorporates paragraphs 1 through 40.




                                                   5
         Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 6 of 9



       42.     Section 1681i(a)(1) mandates that a credit reporting agency investigate a consumer's

dispute and report the results ofthe reinvestigation.

       43.     Section 1681i(a)(2)(A) mandates that a credit reporting agency provide notice of the

consumer's dispute to the furnisher ofthe disputed information.

       44.     Section 1681i(a)(4)(A) relates to section 1681i(a)(1) and mandates that the credit

reporting agency review and consider all the relevant information provided by the consumer during

the credit reporting agency's investigation.

       45.     Section 1681i(a)(5)(A) mandates that a credit reporting agency delete or modify the

disputed information that has been found to be inaccurate or incomplete or unverifiable.

       46.     The Defendant has virtually no policies, practices or procedures to investigate a

consumer's dispute, much less review and consider the relevant information provided by the

consumer as a part of the Defendant's investigation.

       47.     Because the Defendant never reviews and considers the consumer's dispute,the New

York Attorney General ("NYAG") sued the Defendant for, among other things, not employing a

process that requires the consumer's "Supporting Dispute Documentation shall be reviewed by an

agent of the credit reporting ageency with discretion to make a determination whether to make the

change requested by the consumer on the basis of the Supporting Dispute Documentation." NYAG

Settlement Agreement, page 23, §8.

       48.     Despite the NYAG Settlement Agreement, the Defendant still does not consider and

review any of the information in a consumer's dispute. Because the Defendant never conducts an

investigation of a consumer's dispute, the Defendants feel no need to review and consider the

consumer's dispute.

       49.     Although the Defendant is required to both investigate the consumer dispute pursuant

to section 1681i(a)(1) and forward notice of the dispute to the furnisher pursuant to section


                                                 6
         Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 7 of 9



1681i(a)(2), the. Defendant's policies, practices and procedures are designed only to attempt

compliance with section 1681i(a)(2).

       50.      Despite the plain language of section 1681i(a)(1)'s language to conduct a

reinvestigation, the Defendant's policies, practices and procedures is to rely on the furnisher's

response as the Defendants own reinvestigation.

       51.     Making matters worse, the Defendant does not require that the furnisher(s) perform

a reasonable investigation of the consumer's dispute. In fact, the Defendant is fully aware that the

furnisher(s) regularly perform superficial reviews instead of reasonable investigations. Like the

credit reporting agencies, the furnishers do not consider and review the consumer's dispute when

responding to a consumer dispute. The only information a furnisher considers when receiving a

notice of dispute from a credit reporting agency is the ACDV. Despite knowing the furnisher's do

not consider the consumer's dispute and supporting documentation, the Defendant relies on the

furnisher's response as satisfaction oftheir obligation to investigate the dispute under § 1681i(a)(1).

       52.     Upon information and belief, the Defendant is not even in full compliance with

section 1681 i(a)(2) because the Defendant fails to accurately portray or convey the consumer's

dispute in the ACDV. Although the Defendant may .attach the consumer's dispute letter to the

ACDV, the Defendant knows the furnisher does not review the consumer's dispute letter and

investigates the dispute based on the codes and remarks in the ACDV. Further, the Defendant often

fails to forward all relevant information and often fails to provide the information within the time

periods required under the statute.

       53.     Because the Defendant almost never conducts an investigation to determine the

disputed information is accurate or complete, the Defendant never obtains evidence to establish or

confirm the accuracy of the disputed information as required by section 1681i(a)(5)(A).




                                                  7
         Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 8 of 9



        54.     liefendant Experian's failure to properly review Plaintiff's dispute and conduct a

reasonable investigation that resulted in proper treatment of the disputed information was in

violation of 15 U.S.C. §§ 1681i(a)(1),(4)&(5).

        55.     Defendant Experian's failure to properly process Plaintiff's dispute, including the

failure to forward an accurate portrayal of Plaintiff's dispute to the furnishers was in violation of 15

U.S.C. § 1681i(a)(2).

        56.     As a result of Defendant Experian's violations of 15 U.S.C. §§ 16811(a)(1)-(5),

Plaintiff suffered actual damages,including but not limited to: out-of-pocket and/or pecuniary costs,

loss of credit opportunity, damage to reputation, frustration, embarrassment, humiliation and other

mental and emotional distress.

        57.     The violations by Defendant were willful, rendering Experian liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant was negligent, which entitles her to recovery under 15 U.S.C. § 1681o.

        58.     Plaintiff is entitled to recover actual damages, statutory damages,costs and attorney's

fees in an amount to be determined by the Court pursuant to 15 U.S.C. §§ 1681n and 1681o.

                    COUNT THREE: VIOLATIONS OF 15 U.S.C. §1681g(a)

        59.    On two occasions, Defendant Experian failed to disclose Plaintiff's credit file and/or

credit report upon request from the Plaintiff.

       60.      More specifically, in August and November of 2020, Plaintiff requested her credit

report from Experian, but the Defendant did not provide Plaintiff with her report.

       61.      Defendant Experian violated 15 U.S.C. § 1681g(a) by failing to disclose all

information in the Plaintiff's credit files after receiving a request from Plaintifffor her credit file.

       62.      Plaintiff suffered anxiety and frustration as result of Defendant Experian's failure to

provide Plaintiff with her credit report.


                                                    8
         Case 8:21-cv-02053-TDC Document 1-1 Filed 08/13/21 Page 9 of 9

,

       63.     befendant's violations were willful, rendering Experian liable for punitive damages

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,

Defendants were negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       63.    Plaintiffis entitled to recover actual damages, statutory damages,costs and attorney's

fees in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n and §16810

       WHEREFORE,your Plaintiffdemandsjudgment for actual,statutory and punitive damages

against Defendant Equifax Information Solutions, Inc.; for her fees and costs; for prejudgment and

post-judgment interest; and any other relief deemed appropriate by this Court.

TRIAL BY JURY IS DEMANDED.

Dated: May 17, 2021

       Resp ctfully submitted



       Candace E. Alston
       10012 Cedarhollow Ln
       Largo, MD 20774
       Tel:(240)432-0927
       E-mail: calston83@comcast.net
       Pro Se Plaintiff




                                                9
